Fourth Court of Appeals
                               San Antonio, Texas
                                      June 25, 2014

                                   No. 04-14-00366-CR

                                 Daniel Solis DELUNA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CR-8127
                     Honorable Ray Olivarri, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on June 25, 2014.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2014.

                                             _____________________________
                                             Keith E. Hottle, Clerk